Title: From Benjamin Franklin to Anthony Todd, 16 January 1764
From: Franklin, Benjamin
To: Todd, Anthony


Sir
[Philadelphia, January 16, 1764]
In my last I wrote you that Mr. Foxcroft, my Colleague, was gone to Virginia where and in Maryland some offices are yet unsettled. We are to meet again in April at Annapolis, and then shall send you a full Account of our Doings. I will now only just mention, that we hope in the Spring to expedite the Communication between Boston and New York, as we have already that between New York and Philadelphia, by making the Mails travel by Night as well as by Day, which has never heretofore been done in America. It passes now between Philadelphia and New York, so quick that a Letter can be sent from one place to another, and an Answer received the Day following, which before took a week, and when our Plan is executed between Boston and New York, Letters may be sent and answers received in four Days, which before took a fortnight; and between Philadelphia and Boston in Six days, which before required Three Weeks. We think this expeditious Communication will greatly encrease the Number of Letters from Philadelphia and Boston by the Packets to Britain.
 
Endorsed: Plans Genl. Extract of a Letter from Benja. Franklin Esqr. Depy. Postmaster Genl. of No. America to the Secry of the Post Office dated Janry 16. 1764, respecting the Communicatn carried on between New York and other Colonies by Post.
Read March 3. 1764.R. 46.
